                 Case 4:19-cv-08092-KAW Document 1 Filed 12/11/19 Page 1 of 7



 1   Michele R. Stafford, Esq. (SBN 172509)
     Eric K. Iwasaki, Esq. (SBN 256664)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: eiwasaki@sjlawcorp.com
 6   Attorneys for Plaintiffs, District Council 16
     Northern California Health and Welfare Trust Fund, et al.
 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
     DISTRICT COUNCIL 16 NORTHERN                              Case No.
11   CALIFORNIA HEALTH AND WELFARE
     TRUST FUND; and its JOINT BOARD OF                        COMPLAINT
12   TRUSTEES; CHRIS CHRISTOPHERSEN and
                                                               Date:                               x
     JOHN MAGGIORE, Trustees;                                  Time:                               x
13
                                                               Location                            x
14   BAY AREA PAINTERS AND TAPERS                                 x
     PENSION TRUST FUND, and its JOINT BOARD                   Judge:                              x
15   OF TRUSTEES; CHRIS CHRISTOPHERSEN
     and JEANNIE SIMPELO, Trustees;
16
     DISTRICT COUNCIL 16 NORTHERN
17   CALIFORNIA JOURNEYMAN AND
18   APPRENTICE TRAINING TRUST FUND, and its
     JOINT BOARD OF TRUSTEES; CHRIS
19   CHRISTOPHERSEN and JEANNIE SIMPELO,
     Trustees,
20
                    Plaintiffs,
21
            v.
22
     NORTHERN PACIFIC DRYWALL, INC., a
23   California corporation, and DARRIN M. SPANN,
24   an individual,

25                  Defendants.

26

27
28

                                                         1
     COMPLAINT
                                                     P:\CLIENTS\PATCL\Northern Pacific Drywall 6\Pleadings\Northern Pacific Drywall Complaint 121119.docx
     Case No.
                  Case 4:19-cv-08092-KAW Document 1 Filed 12/11/19 Page 2 of 7



 1                                                     Parties

 2           1.      The District Council 16 Northern California Health and Welfare Trust Fund (“Health

 3   Fund”); Bay Area Painters and Tapers Pension Trust Fund, including the Bay Area Painters and Tapers

 4   Pension Trust Fund Annuity Plan (together “Pension Funds”); and District Council 16 Northern

 5   California Journeyman and Apprentice Training Trust Fund (“Apprentice Fund”) are employee benefit

 6   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

 7   § 1002(3). The Joint Board of Trustees (“Trustees”) of said Funds are the named fiduciaries of the Funds

 8   under ERISA § 302(a), 29 U.S.C. § 1002(a). Chris Christophersen and John Maggiore are Trustees, and

 9   fiduciaries, of the Health Fund. Chris Christophersen and Jeannie Simpelo are Trustees, and fiduciaries,

10   of the Pension Fund and Apprentice Fund. The Health Fund, Pension Funds, Apprentice Fund, and their

11   respective Trustees and fiduciaries are collectively referred to herein as “ERISA Plaintiffs” or

12   “Plaintiffs.”

13            2.     Northern Pacific Drywall, Inc. a California corporation, (“Northern Pacific Drywall”),

14   and Darrin M. Spann, an individual (“Spann,” collectively with Northern Pacific Drywall,

15   “Defendants”), are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29

16   U.S.C. § 152(2).

17                                                       Jurisdiction

18           3.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of
19   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

20   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

21   to redress such violations, and seek all other appropriate relief under ERISA.

22           4.      Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

23   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

24   conditions of a valid Bargaining Agreement.

25           5.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

26   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

27   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted
28   herein, each of which has a substantial ground in federal jurisdiction.

                                                           2
     COMPLAINT
                                                       P:\CLIENTS\PATCL\Northern Pacific Drywall 6\Pleadings\Northern Pacific Drywall Complaint 121119.docx
     Case No.
                  Case 4:19-cv-08092-KAW Document 1 Filed 12/11/19 Page 3 of 7



 1                                                        Venue

 2           6.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is

 3   brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

 4   discretion, in the district where the plan is administered, where the breach took place, or where a

 5   defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

 6   their principal place of business in Dublin, California. Thus, jurisdiction and venue are properly

 7   grounded with this Court.

 8           7.      Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §

 9   185, as this Court has jurisdiction over the parties, as District Council 16 of the International Union of

10   Painters and Allied Trades (the “Union”) maintains its principal place of business in this district, its duly

11   authorized officers or agents are engaged in representing employee members in this district, and the

12   claims arise in this district.

13                                              Intradistrict Assignment

14           8.      The basis for assignment of this action to this Court’s Oakland Division is that all of the

15   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

16   Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants therefore failed to

17   fulfill their statutory and contractual obligations to Plaintiffs.

18                                              Bargaining Agreements
19           9.      Defendant Northern Pacific Drywall entered into the Northern California Drywall

20   Finishers Master Agreement (“Bargaining Agreement”) between the District Council 16 of the

21   International Union of Painters and Allied Trades (the “Union”) and the Wall and Ceiling Alliance,

22   requiring employer contributions to Plaintiffs’ ERISA Funds, to the Union for union dues, and to the

23   other plans more fully described in the Bargaining Agreement. In addition, Defendant Spann entered

24   into the Agreement of Employers Regarding Bay Area Painters and Tapers Trust Funds, under which

25   Defendant Spann agreed to be personally and individually liable for amounts owed under the Bargaining

26   Agreement to Plaintiffs by Defendant Northern Pacific Drywall. Plaintiffs are third party beneficiaries of

27   the Bargaining Agreement.
28           10.     Under the terms of the Bargaining Agreement, Plaintiffs’ Trustees are authorized to

                                                              3
     COMPLAINT
                                                          P:\CLIENTS\PATCL\Northern Pacific Drywall 6\Pleadings\Northern Pacific Drywall Complaint 121119.docx
     Case No.
               Case 4:19-cv-08092-KAW Document 1 Filed 12/11/19 Page 4 of 7



 1   collect monies due by Defendants to the following plans: the IUPAT Finishing Trades Institute, the

 2   IUPAT Labor-Management Cooperation Initiative, the Work Preservation Fund, the Industry Fund, the

 3   Skills, Safety, Supervisor & Survival Training Awards Recognition (STAR) Program, Inc., the

 4   Vacation/Holiday Fund, and the IUPAT Political Action Together-Political Committee (collectively

 5   referred to herein as the “Bargained Entities”). Plaintiffs’ Boards of Trustees have been authorized to

 6   collect and distribute monies due to the Bargained Entities as well as dues due to the Union under the

 7   Bargaining Agreement and Trust Agreements.

 8          11.     Under the Bargaining Agreement and the governing documents of ERISA Plaintiffs (the

 9   “Trust Agreements”), which are incorporated into the Bargaining Agreement and made binding on

10   Defendants, Defendants are required to regularly pay to ERISA Plaintiffs, the Bargained Entities, and

11   the Union, certain sums of money, the amounts of which are determined by the hours worked by

12   Defendant Northern Pacific Drywall’s employees. Contributions are due on the fifteenth (15th) day of

13   the month following the month hours were worked, and considered delinquent if not received by the last

14   day of that month. Defendants are also required, pursuant to the Bargaining and Trust Agreements, to

15   pay liquidated damages in the amount of ten percent (10%) for each delinquent contribution, but in the

16   amount of twenty percent (20%) for each delinquent contribution which is the subject of litigation.

17   Moreover, the Bargaining and Trust Agreements provide that interest accrues on delinquent

18   contributions at the rates reasonably set by the Trustees from the day contributions become delinquent,
19   which is the first (1st) day of the month following the month in which payment was due, until paid.

20          12.     The Bargaining Agreement further requires Defendant Northern Pacific Drywall to

21   maintain time records or time cards, and to submit any and all relevant records to Plaintiffs for

22   examination to determine whether Defendants are making full and prompt payment of all sums required

23   to be paid by it to Plaintiffs. Should an audit of Defendant Northern Pacific Drywall’s records reveal

24   Defendants have failed to provide full and prompt payment of all sums due, Defendants must reimburse

25   Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant to the

26   Bargaining and Trust Agreements.

27                                              Factual Allegations
28          13.     Defendants have failed and refused to pay contributions reported as due for work

                                                          4
     COMPLAINT
                                                      P:\CLIENTS\PATCL\Northern Pacific Drywall 6\Pleadings\Northern Pacific Drywall Complaint 121119.docx
     Case No.
               Case 4:19-cv-08092-KAW Document 1 Filed 12/11/19 Page 5 of 7



 1   performed by Defendants’ employees during the months of July 2018, and March 2019 through

 2   September 2019. Liquidated damages and interest have been incurred and are owed to Plaintiffs for the

 3   unpaid contributions for these months.

 4          14.     Defendants have also failed to pay liquidated damages and interest for late-paid

 5   contributions for hours worked by its employees during the months of February 2019.

 6          15.     Plaintiffs are also entitled to recover any and all contributions, and all liquidated damages

 7   and interest on delinquent contributions, found due on timecards, audit, or otherwise including estimated

 8   contributions for months Defendant Northern Pacific Drywall failed to report to Plaintiffs, through the

 9   time of Judgment. Plaintiffs reserve the right to conduct an audit to determine whether there are any

10   additional amounts due from Defendants.

11                                  FIRST CAUSE OF ACTION
       For Payment of Delinquent Contributions, Interest, Liquidated Damages, Attorneys’ Fees and
12                                     Costs Against Defendant
13          16.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.

14          17.     Defendants have a contractual duty to timely pay the required contributions to Plaintiffs

15   and the Bargained Entities, and to timely pay dues to the Union, pursuant to the Bargaining Agreement

16   and Trust Agreements. Defendant Northern Pacific Drywall also has a contractual duty under the

17   Bargaining Agreement, and Trust Agreements incorporated therein, to permit an audit of its records to

18   determine whether it is making full and prompt payment of all sums required to be paid by it to
19   Plaintiffs, and to pay Plaintiffs all amounts found due as a result of an audit, including audit fees.

20          18.     In addition, Defendants have a statutory duty to timely make the required payments to

21   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

22          19.     By failing to make the required payments to Plaintiffs, Defendants breached the

23   Bargaining Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

24          20.     Defendants’ failure and refusal to pay the required contributions was at all times, and still

25   is, willful. Defendants continue to breach the Bargaining Agreement, and incorporated Trust

26   Agreements, by failing to report and pay all amounts owed as alleged. Said refusal is unjustified and

27   done with knowledge and intent.
28          21.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

                                                             5
     COMPLAINT
                                                         P:\CLIENTS\PATCL\Northern Pacific Drywall 6\Pleadings\Northern Pacific Drywall Complaint 121119.docx
     Case No.
                 Case 4:19-cv-08092-KAW Document 1 Filed 12/11/19 Page 6 of 7



 1   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

 2   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29

 3   U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to

 4   refuse to perform as required thereunder.

 5          22.     This Court is authorized to issue injunctive relief based on the traditional standard. As set

 6   forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility

 7   that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of

 8   hardships and advancement of public interest favor ERISA Plaintiffs.

 9          23.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

10   may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any such

11   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

12   Agreements, and the law.

13                                                       Prayer

14   WHEREFORE, Plaintiffs pray as follows:

15          1.      For a judgment against Defendants as follows:

16                  (a)         Any unpaid contributions, due at time of Judgment, including those specified

17   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

18   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §
19   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

20                         i.          To ERISA Plaintiffs and the Bargained Entities, in accordance with

21   ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;

22                        ii.          To the Union in accordance with the Bargaining Agreement.

23                  (b)         Liquidated damages on all unpaid contributions in an amount provided for under

24   the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA § 502(g)(2)(c), 29

25   U.S.C. § 1132(g)(2)(c).

26                  (c)         Interest on all unpaid contributions at the rates set in accordance with the

27   Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132 (g)(2)(B).
28          2.      Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in

                                                             6
     COMPLAINT
                                                         P:\CLIENTS\PATCL\Northern Pacific Drywall 6\Pleadings\Northern Pacific Drywall Complaint 121119.docx
     Case No.
                  Case 4:19-cv-08092-KAW Document 1 Filed 12/11/19 Page 7 of 7



 1   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

 2   with the Bargaining Agreement for all Bargained Entities; and with LMRA § 301, 29 U.S.C. § 185, for

 3   all Plaintiffs.

 4           3.        For an order,

 5                     (a)    requiring that Defendants comply with their obligations to Plaintiffs under the

 6   terms of the Bargaining Agreement and the Trust Agreements;

 7                     (b)    enjoining Defendants from violating the terms of those documents and of ERISA;

 8   and;

 9                     (c)    enjoining Defendants from disposing of any assets until said terms have been

10   complied with, and from continuation or operating of Defendants’ business until said terms have been

11   complied with.

12           4.        That the Court retain jurisdiction of this case pending compliance with its orders.

13           5.        For such other and further relief as the Court may deem just and proper.

14    DATED: December 11, 2019                                SALTZMAN & JOHNSON LAW CORPORATION

15
                                                      By:                                /S/
16
                                                              Eric K. Iwasaki
17                                                            Attorneys for Plaintiffs, District Council 16 Northern
                                                              California Health and Welfare Trust Fund, et al.
18
19

20

21

22

23

24

25

26

27
28

                                                              7
     COMPLAINT
                                                          P:\CLIENTS\PATCL\Northern Pacific Drywall 6\Pleadings\Northern Pacific Drywall Complaint 121119.docx
     Case No.
